Citation Nr: 9904597	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-31 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a fracture 
of the left tibia with osteochondroma.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from July 1970 to May 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1996 rating decision from the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran and his representative 
appeared before a hearing officer at the RO in October 1998.

The veteran appeared to raise the issue of entitlement to 
nonservice connected pension benefits.  The RO has not had an 
opportunity to act upon this issue.  Absent a rating 
decision, notice of disagreement, statement of the case and a 
substantive appeal, the Board does not have jurisdiction over 
an issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  As all steps required for 
jurisdiction have not been satisfied, these issues are 
referred to the RO for appropriate action. 


REMAND

The Board notes that at his October 1998 hearing, the veteran 
reported that he receives Social Security Administration 
(SSA) Disability Benefits for his back, leg, and depression.  
Records pertaining to a grant of SSA disability benefits are 
not of record.  Accordingly, a remand to obtain all records 
held by SSA pertaining to the veteran is in order. 

Additionally, the veteran also testified that he receives 
treatment from Michael Riehl, M.D.   While a May 1997 
evaluation by Dr. Riehl was submitted, additional records 
pertaining to the veteran's private medical treatment by Dr. 
Riehl are not present in the claims file.  The case is 
REMANDED to the RO for the following development:

1.  The RO should obtain from the SSA a 
copy of the decision awarding disability 
benefits to the veteran, and legible 
copies of the records pertinent to his 
claim for Social Security disability 
benefits, including the medical records 
relied upon concerning that claim.

2.  The RO should contact the veteran 
and request that he provide 
authorization to obtain copies of his 
private medical records from Dr.Riehl.  

3.  The RO should then contact Dr. Riehl 
and request that relevant copies of all 
clinical documentation pertaining to 
treatment of the veteran be submitted 
for incorporation in the record.

4.  The veteran is informed that if he 
can obtain or has any relevant evidence, 
that evidence must be submitted 
immediately.

5.  The case should be returned to the 
VA examiner who performed the March 1996 
VA examination.  The examiner should 
state whether the fracture of the tibia 
with osteochondroma increased in 
severity during service.  If there was 
an increase in severity, the examiner 
should determine whether the increase 
was due to natural progress.

After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  If 
the benefit sought on appeal remains denied, the veteran and 
his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 3 -


